Citation Nr: 1023702	
Decision Date: 06/25/10    Archive Date: 07/01/10

DOCKET NO.  07-15 974	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Chicago, Illinois


THE ISSUE

Entitlement to an initial rating in excess of 50 percent for 
posttraumatic stress disorder (PTSD).  


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Katie K. Molter


INTRODUCTION

The Veteran served on active duty from March 1967 to December 
1970, including combat service in the Republic of Vietnam, 
and his decorations include the Bronze Star Medal with "V" 
device, Combat Action Ribbon and the Navy Commendation Medal 
with "V" device.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a March 2005 rating decision that 
granted service connection for PTSD and assigned a 50 percent 
rating effective April 13, 2004.  

The Veteran testified at a Travel Board hearing before the 
undersigned Acting Veterans Law Judge in March 2010.  

As a final preliminary matter, after certification of the 
appeal, in April 2010, the Board received new evidence, 
accompanied by a waiver of RO consideration.  38 C.F.R. § 
20.1304 (2009).  As such, this evidence will be considered by 
the Board in the adjudication of this appeal.


FINDING OF FACT

Since service connection, the Veteran's PTSD has been 
productive of such symptomatology as nightmares and chronic 
sleep problems, intrusive memories, restricted affect, 
hypervigilance, anger and irritability, avoidant behavior, 
suicidal ideation, isolation, disturbances of motivation and 
mood; anxiety, feelings of hopelessness, and an inability to 
establish and maintain effective work and social 
relationships.  




CONCLUSION OF LAW

The criteria for an initial disability rating of 70 percent 
for PTSD have been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.7, 
4.130, Diagnostic Code 9411 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

I.  VA's duties to notify and assist

The Veteran's PTSD claim arises from his disagreement with 
the initial evaluation following the grant of service 
connection.  Once service connection is granted the claim is 
substantiated, additional notice is not required and any 
defect in the notice is not prejudicial.  Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007).

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to this appeal.  Pertinent medical evidence 
associated with the claims file consists of the Veteran's 
service treatment records, post-service treatment records, 
and the reports of VA examinations conducted in July 2004 and 
October 2008.  Also of record and considered in connection 
with the appeal are various written statements and testimony 
provided by the Veteran and his representative.  Thus, the 
Board finds that all necessary notification and development 
action on this claim has been accomplished.  

II.  The law and regulations

Disability evaluations are determined by application of the 
criteria set forth in the VA's Schedule for Rating 
Disabilities, which is based on average impairment in earning 
capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2009).  When 
a question arises as to which of two ratings apply under a 
particular diagnostic code, the higher rating is assigned if 
the disability more closely approximates the criteria for the 
higher rating.  38 C.F.R. § 4.7.  After careful consideration 
of the evidence, any reasonable doubt remaining is resolved 
in favor of the Veteran.  38 C.F.R. § 4.3.

The Veteran's entire history is to be considered when making 
disability evaluations. See generally 38 C.F.R. § 4.1 (2009); 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, in 
Fenderson, the Court noted an important distinction between 
an appeal involving a Veteran's disagreement with the initial 
rating assigned at the time a disability is service 
connected.  Where the question for consideration is the 
propriety of the initial rating assigned, evaluation of the 
medical evidence since the effective date of the grant of 
service connection to consider the appropriateness of 
"staged rating" (i.e., assignment of different ratings for 
distinct periods of time, based on the facts found) is 
required.  See Fenderson v. West, 12 Vet. App. 119, 126 
(1999); see also Hart v. Mansfield, 21 Vet. App. 505 (2007).  

The Veteran's PTSD is currently rated as 50 percent disabling 
under Diagnostic Code 9411.  The Board notes that psychiatric 
disabilities other than eating disorders are rated pursuant 
to the criteria for General Rating Formula.  See 38 C.F.R. 
§ 4.130.  

Under the formula, a 50 percent rating is assigned when there 
is occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.

A 70 percent rating is assigned for occupational and social 
impairment with deficiencies in most areas, such as work, 
school, family relationships, judgment, thinking or mood, due 
to such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting ability to function 
independently, appropriately and effectively; impaired 
impulse control (such as unprovoked irritability with periods 
of violence); spatial disorientation; neglect of personal 
appearance and hygiene; difficulty in adapting to stressful 
circumstances (including work or a work-like setting); and 
inability to establish and maintain effective relationships.

A 100 percent rating is assigned for total occupational and 
social impairment, due to such symptoms as: gross impairment 
in thought processes or communication; persistent delusions; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent ability to perform activities of 
daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; and memory loss 
for names of close relatives, own occupation, or own name.  
38 C.F.R. § 4.130, Diagnostic Code 9411.

When it is not possible to separate the effects of the 
service-connected disability from a nonservice-connected 
condition, such signs and symptoms must be attributed to the 
service-connected disability.  38 C.F.R. § 3.102; Mittleider 
v. West, 11 Vet. App. 181, 182 (1998) (per curiam).

Psychiatric examinations frequently include assignment of a 
GAF score.  According to the Fourth Edition of the American 
Psychiatric Association's Diagnostic and Statistical Manual 
of Mental Disorders (DSM-IV) (adopted by VA at 38 C.F.R. 
§§ 4.125 and 4.126 (2009)), a GAF is a scale reflecting the 
"psychological, social, and occupational functioning on a 
hypothetical continuum of mental health-illness."  There is 
no question that the GAF score and interpretations of the 
score are important considerations in rating a psychiatric 
disability.  See, e.g., Richard v. Brown, 9 Vet. App. 266, 
267 (1996); Carpenter v. Brown, 8 Vet. App. 240 (1995).  The 
evidence as described above reveals GAF scores ranging 
between 50 and 55.  A score of 51-60 indicates moderate 
symptoms (e.g., flat affect and circumstantial speech, 
occasional panic attacks) or moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, 
conflicts with peer or coworkers).  The Board notes that a 
GAF score of 41-50 indicates serious symptoms (e.g., suicidal 
ideation, severe obsessional rituals, frequent shoplifting) 
or any serious impairment in social, occupational or school 
functioning (e.g., no friends, unable to keep a job).  
However, the GAF score assigned in a case, like an examiner's 
assessment of the severity of a condition, is not dispositive 
of the evaluation issue; rather, the GAF score must be 
considered in light of the actual symptoms of the veteran's 
disorder, which provide the primary basis for the rating 
assigned.  See 38 C.F.R. § 4.126(a).

III.  Background

The Veteran testified at his March 2010 hearing that his PTSD 
had caused him to struggle to stay employed at times.  The 
Veteran testified that he had missed promotions because of 
anger issues, had lost friends, and embarrassed himself.  He 
stated that his marriage was very hostile and there was a lot 
of arguing due to his anger and impaired impulse control.  
The Veteran testified that he had suicidal thoughts and was 
very depressed on a daily basis.  He stated that he had a 
hard time adapting to any kind of stressful situation and 
preferred to be left alone.  

A January 2009 VA mental health outpatient note shows that 
the Veteran's personal hygiene was neat and clean and he was 
appropriately dressed for the occasion.  He appeared alert, 
oriented, and concentration was intact.  His mood was 
initially depressed but improved as the session progressed.  
His affect was appropriate to the context of the 
conversation.  Speech was a normal rate and rhythm.  Thought 
organization was logical and goal-directed.  Veteran denied 
suicidal/homicidal ideation and delusions/hallucinations did 
not appear to be present.  The Veteran was assigned a GAF 
score of 52.  

The claims file contains numerous other VA treatment records 
that show the Veteran's continued therapy and treatment for 
his PTSD.  Records dated from August 2004 to October 2008 
show that since service connection, the Veteran's PTSD has 
been characterized by depressed mood, suicidal ideation, 
irritability, impaired sleep, nightmares, isolation, 
hypervigilance, difficulty concentrating, anger issues, poor 
energy, feelings of hopelessness, and anxiety.  The Veteran 
was assigned GAF scores ranging from 50-55.  

At a July 2004 VA examination the Veteran reported being 
currently married to his third wife.  The Veteran stated that 
they had been married since 1984 and has a 12 year old son.  
He stated that his marriage was not going well and he was 
surprised they were not divorced.  The Veteran indicated that 
they lived separate lives and had not shared a bed in over 
six years.  They do not go anywhere together and do not 
participate in any activities together.  He stated that he 
once told his wife that he was suicidal and really wished 
that he were dead.  The Veteran reported that she responded 
by clapping her hands and saying that it was about time.  The 
Veteran denied having any friends and stated that he does not 
participate in any activities that would allow him to have 
friends except once every two years he will go to a reunion 
with Vietnam veteran friends.  The Veteran denied any hobbies 
and said that he had no motivation.  

Upon mental status examination the Veteran's eye contact was 
poor.  His appearance was good and his manner was 
cooperative.  His speech was pressured and his mood was 
depressed.  His affect was depressed and flat.  Long term and 
short term memory appeared to be intact.  The examiner 
summarized that the Veteran has persistent re-experiencing of 
the trauma, persistent avoidant behaviors, general numbing of 
responsiveness, and persistent symptoms of increased arousal.  
The Veteran was assigned a GAF score of 50.  

An October 2008 VA examination report shows that the Veteran 
reported feeling very angry and suicidal frequently.  He 
stated that he had difficulty functioning.  The Veteran 
reported that there was not a day that goes by that he does 
not wake up a few times at night and wish he could quietly 
take a breath and be gone.  He stated that he had been 
married for 24 years and found his marriage unsatisfactory.  
The Veteran indicated that no one wants to spend time around 
him.  He denied any hospitalizations for his mental health 
problems.  

Upon mental status examination the Veteran was appropriately 
groomed and dressed with considerable attention to neatness 
and fussed with his clothing during the examination.  The 
Veteran presented with struggling to sit and wait in the 
hallway.  He was irritable and frequently dramatically 
grabbed his head or rubbed his face complaining of a headache 
during the examination.  He consistently made eye contact 
throughout the examination, but did appear distressed and 
frustrated throughout the examination.  He denied delusions 
or hallucinations and presented no evidence of those being 
present.  The Veteran reported being suicidal on a nightly 
basis, but denied intent to act.  He also denied homicidal 
ideation.  He was fully oriented and did not evidence or 
complain of significant short or long term memory impairment.  
The Veteran denied obsessive or ritualistic behavior.  His 
rate and flow of speech were unremarkable.  He denied panic 
attacks.  He reported concern related to his anger and 
impulse control.  The Veteran reported sleep impairment and 
reported being awakened by noises and nightmares.  The 
Veteran was assigned a GAF score of 50.  

IV.  Analysis

The Board has considered the evidence of record in light of 
the criteria noted above and finds that the overall evidence 
supports a schedular rating of 70 percent for PTSD.  

The overall medical evidence, since the award of service 
connection, reflects a level of impairment most consistent 
with the criteria for a 70 percent rating under Diagnostic 
Code 9411.  The medical record suggests that the Veteran's 
PTSD has caused occupational and social impairment with 
deficiencies in most areas, such as work, family relations, 
and mood.  The Veteran's PTSD has been characterized by 
occupational impairment such that the Veteran reported having 
anger issues and trouble working with others.  Additionally, 
the Veteran reported having retired from working full time in 
March 2008 due to his PTSD symptoms.  The Veteran's PTSD has 
also been characterized by social impairment such that he and 
his wife have separate lives and do communicate or do any 
activities together for the past six years due to the 
Veteran's anger and mood issues, the Veteran reported having 
no friends and has a hard time trusting people.  The Veteran 
also suffers from such symptoms as nightmares and chronic 
sleep problems, intrusive memories, restricted affect, 
hypervigilance, anger and irritability, avoidant behavior, 
disturbances of motivation and mood, exaggerated startle 
response, suicidal ideation, and an inability to establish 
and maintain effective work and social relationships, which 
more approximates the criteria for a 70 percent rating.  38 
C.F.R. § 4.130, Diagnostic Code 9411.  Finally, the GAF 
scores ranging from 50-55, assigned by VA examiners and VA 
mental health treatment providers, considered in light of the 
actual symptoms of the Veteran's disorder, are most 
consistent with the diagnostic rating criteria for a 70 
percent rating.  

However, the preponderance of the evidence does not show the 
Veteran's symptoms warrant a rating in excess of 70 percent.  
The Veteran is not shown to have total occupational and 
social impairment.  For example, the Veteran has not been 
shown to have gross impairment in thought processes or 
communication, persistent danger in hurting self or others, 
intermittent inability to perform activities of daily living, 
or disorientation to time or place.  Since grant of service 
connection, the Veteran's PTSD has been no more than 70 
percent disabling, therefore the requirements for a rating of 
a 100 percent have not been met.  As the Board finds that the 
record presents no basis for an assignment of more than a 70 
percent rating for PTSD, there is no basis for staged ratings 
of the disability pursuant to Fenderson and Hart.  Fenderson, 
12 Vet. App. at 126; Hart, 21 Vet. App. at 509-10.  

In this instance, the Board finds that based on the totality 
of the evidence and after resolving any reasonable doubt in 
favor of the Veteran, the Veteran's disability approximates 
findings for a 70 percent disability evaluation. 

Also considered by the Board is whether the Veteran's PTSD 
warrants referral for extra-schedular consideration.  The 
above determination is based on application of pertinent 
provisions of the VA's Schedule for Rating Disabilities.  
There is no showing that his PTSD reflects so exceptional or 
unusual a disability picture as to warrant the assignment of 
an evaluation higher than the 70 percent rating.  See 38 
C.F.R. § 3.321(b)(1).  There is no indication that his PTSD 
results in interference with employment, beyond that 
contemplated in the assigned evaluation, for the period in 
question.  In this regard, the Board notes that the Veteran's 
70 percent disability rating contemplates occupational 
impairment and the assigned evaluation has adequately taken 
this into account.  See Thun v. Peake, 22 Vet. App. 111, 
115 (2008).

Moreover, the Veteran's condition is not shown to warrant 
hospitalization, or to otherwise render impractical the 
application of the regular schedular standards.  The Veteran 
reported no previous psychiatric hospitalizations or 
emergency room visits for his PTSD.  In the absence of 
evidence of such factors, the Board is not required to remand 
the claim to the RO for the procedural actions outlined in 38 
C.F.R. § 3.321(b)(1).  See Bagwell v. Brown, 9 Vet. App. 337, 
338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

Subject to the law and regulations governing payment of 
monetary benefits, an initial rating of 70 percent for 
service-connected PTSD is granted.  



____________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


